BRETT, Judge
(concurs in part, and dissents in part):
I concur in the first part of this decision which finds that defendant is properly before this Court; and that his former conviction may be considered under post conviction remedy proceedings.
However, I must respectfully dissent to that part of this decision which finds that defendant’s plea of guilty was knowingly and intelligently entered; and that defendant’s plea is supported by the trial court’s minutes. The court minute entered August 27, 1954, in case number 2826, recites the following:
“Defendant appeared in person in open court. Was duly informed of his constitutional rights. Waived time to plead; waived reading of information and entered a plea of guilty. Upon recommendation of Assistant County Attorney John R. Turner, defendant sentenced to serve 5 years in the State Penitentiary at McAlester, Oklahoma. It is the judgment and sentence of the Court that said defendant serve 5 years in the State Penitentiary, at McAlester, Oklahoma., said sentence to be suspended on good behavior.”
Defendant’s complaint in this proceeding is that he was not represented by counsel; and that he involuntarily entered his plea of guilty to the charge of child abandonment. As I interpret the laws the foregoing minute is not sufficient to show that defendant was properly informed of his right to have legal counsel, and that he knowingly and intelligently waived that right prior to entering his plea of guilty.
Defendant was arrested on August 24, 1954, on a Justice of the Peace warrant issued June 24, 1954. On the same date the warrant was issued, defendant’s wife filed a petition for divorce. The arrest occurred when defendant returned from California to visit his children in Atwood, Oklahoma. At the time of his arrest, defendant was twenty-four years of age, a truck driver, and possessed a fifth grade education. Defendant testified that he was wearing a body-cast at the time of his arrest, because of a logging accident which *1402occurred in California; that he had given his wife the total sum of One Thousand Dollars ($1,000.00); and that he was receiving the sum of thirty-five Dollars ($35.00) each week from his compensation allowance. On September 1, 1954, after his purported trial, defendant executed a Waiver of Appearance in the divorce proceedings. Defendant also testified that he was not aware of the fact that he had actually been convicted of a felony, until recently.
The question presented herein is: “Does the record sufficiently show that defendant after waiving his right to counsel knowingly and intelligently entered his plea of guilty?” I believe it does not show defendant’s plea to have been so entered.
The court minute which recites, “Defendant . . . was duly informed of his constitutional rights” does not presume to indicate that those rights were explained to defendant. The explanation of the constitutional rights, and especially a defendant’s right to counsel in felony cases, has been the law in Oklahoma since statehood. An extensive discussion of the right to counsel can be found in this Court’s decision in Jackson v. State, Okl.Cr., 316 P.2d 213 (1957). In Jackson, this Court quoted from Ex parte Cornell, 87 Okl.Cr. 2, 193 P.2d 904 (1948), as follows:
“Under Bill of Rights (Art. 2, § 20 Okl.Const.) an accused has the right to consult with counsel and to be fully advised as to his rights and as to the consequences of his act before entering his plea to the indictment or information.
“A plea of guilty should be entirely voluntary, and should be made by one competent to know all the consequences thereof, and should not be accepted until after the defendant has been fully advised by the court of his rights and the consequences of his plea.”
“A waiver of the constitutional right to assistance of counsel is of no less moment to an accused who must decide whether to plead guilty than to an accused who stands trial.” Jackson v. State, supra. “Presum-mg a waiver of counsel from a silent record is impermissible; the record must show, or there must be an allegation and evidence which show, that the accused was offered counsel, but intelligently and understandingly rejected the offer.” Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969). “A defendant who pleads guilty is entitled to the benefit of counsel, and a request for counsel is not necessary.” Carnley v. Cochran, 369 U.S. 506, 515, 82 S.Ct. 884, 890, 8 L.Ed.2d 70 (1962). See also: Johnson v. Zerbst, 304 U.S. 458, 58 S.Ct. 1019, 82 L.Ed. 1461.
There was no specific testimony offered to show that defendant was offered legal assistance, when he entered his plea, except that the trial judge testified that it was his custom and practice to make such offer. However, that offer does not appear in the trial records; and the record of post conviction hearing in this case is not sufficient to support the state’s contention that defendant knowingly and intelligently entered his plea of guilty. As I view the record presented to both the trial court and this Court, the judgment and sentence is void and should be vacated.
Therefore, I am compelled to dissent to that part of the majority decision, which finds that the plea of guilty was properly received.